FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                      UNITED STATES COURT OF APPEALS                  July 8, 2010
                                 TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                     Clerk of Court


 PAGE PENK,

          Plaintiff-Appellant,
 v.                                                      No. 10-1215
                                                 (D.C. No. 10-CV-01038-ZLW)
 JOHN HICKENLOOPER, Denver                                 (D. Colo.)
 Mayor,

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.


      In October 2007, the district court identified Page Penk as an abusive

litigant and restricted his ability to file pro se pleadings. The district court

dismissed Mr. Penk’s complaint in this action because he failed to comply with

the restrictions imposed upon him and he now appeals. We affirm.

                                         ***




      *
       After examining appellants’ brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      As of October 2007, Mr. Penk had filed fifteen separate lawsuits in the

District of Colorado, all of which were dismissed, and at least six of which he

appealed to this court. See Penk v. Huber, No. 07-cv-607-WYH-MEH (D. Colo.

Sept. 17, 2007). Based on Mr. Penk’s history of abusive litigation, the district

court enjoined him from filing further pro se complaints without first meeting

several clearly enumerated conditions. Penk v. Huber, No. 07-cv-607-WYH-

MEH (D. Colo. Oct. 3, 2007). The district court dismissed Mr. Penk’s

“Emergency” complaint in this case because he did not comply with the

conditions imposed on him in 2007. D. Ct. Order of May 4, 2010. We upheld a

previous district court decision enforcing the 2007 order, Penk v. Bader, No. 07-

1489 (10th Cir. June 26, 2008) (unpublished), and we do so again here.

                                         ***

      A district court may enjoin future filings when “the litigant’s lengthy and

abusive history is set forth; the court provides guidelines as to what the litigant

may do to obtain its permission to file an action; and the litigant receives notice

and an opportunity to oppose the court’s order before it is implemented.”

Andrews v. Heaton, 483 F.3d 1070, 1077 (10th Cir. 2007) (citing Tripati v.

Beaman, 878 F.2d 351, 353-54 (10th Cir. 1989) (per curiam)). We review the

district court’s decision to issue such an injunction for abuse of discretion,

acknowledging that there is “strong precedent establishing the inherent power of

federal courts to regulate the activities of abusive litigants by imposing carefully

                                          -2-
tailored restrictions under the appropriate circumstances.” Tripati, 878 F.2d at

352; see also id. at 354 (standard of review).

      Mr. Penk makes no claim that his history of abusive litigation was not

properly established, or that the court did not provide guidelines as to how he

could file future actions. Mr. Penk argues only that he did not receive notice of

the district court’s 2007 order. Yet, Mr. Penk admitted to this court in his last

appeal from a district court dismissal that he was aware of the district court’s

restrictions on his pro se filings. Penk v. Bader, No. 07-1489, at 3 (10th Cir.

June 26, 2008) (unpublished). His argument, therefore, is unavailing.

      The district court satisfied all Tripati’s requirements and so its judgment

must be affirmed. Mr. Penk’s motion to proceed on appeal in forma pauperis is

denied because he has failed to identify “the existence of a reasoned, nonfrivolous

argument on the law and facts in support of the issues raised on appeal.”

McIntosh v. U.S. Parole Comm'n, 115 F.3d 809, 812 (10th Cir. 1997) (internal

quotation marks omitted).


                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                         -3-